UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6288


NATHANIEL DANTE RICE,

                      Plaintiff – Appellant,

          v.

DAYMON BYRD, Senior Officer; OFFICER HIGHLANDER;       OFFICER
QUINN; OFFICER MCHENRY; LIEUTENANT VARGAS,

                      Defendants – Appellees,

          and

OFFICER JOHN DOE; UNITED STATES OF AMERICA; OFFICER
SINGLETON; OFFICER O’BRYANT; LIEUTENANT WRIGHT; LIEUTENANT
CRADDOCK;   LIEUTENANT   MURPHY;    LIEUTENANT   GERALD;   UNIT
MANAGER CAMACHO; ASSOCIATE WARDEN HISCOCKS; COUNSELOR
HOPKINS; COUNSEL LASSITER; COUNSELOR DAUGHETY; COUNSEL
BROOKS; PA DERRY; PA LECURIE; PA/OFFICER CANADA; NURSE
CARTER; OFFICER TORRES; OFFICER KELLER; OFFICER ROCK;
OFFICER   MCGEE;   OFFICER    GOOLSBY;   OFFICER   ANDERSONMIC;
OFFICER   SMITHWILL;   OFFICER    NEWSOME;   OFFICER   SANFORD;
OFFICER STATEN; OFFICER ARIAS; OFFICER GLASS; OFFICER KLUX;
OFFICER PERRY; OFFICER BULLOCK; OFFICER WOODS; OFFICER
FANUEF; MID-ATLANTIC REMEDY COORDINATOR; CENTRAL OFFICE
COORDINATOR; ADMINISTRATOR COORDINATOR, at Butner FCI 2;
ADMINISTRATOR    COORDINATOR,    at   Talladega   FCI;   HEALTH
SERVICES    ADMINISTRATOR;      ASSISTANT    HEALTH    SERVICES
ADMINISTRATOR KILPATRICK; REGIONAL DIRECTOR, in official
capacity; GENERAL COUNSEL, in official capacity; DIRECTOR
OF BUREAU OF PRISONS, in official capacity; FEDERAL BUREAU
OF PRISONS,

                      Defendants.
Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03218-BO)


Submitted:   August 27, 2015            Decided:     August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Dante Rice, Appellant Pro Se. Christina Ann Kelley,
BUREAU OF PRISONS, Butner, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Nathaniel Dante Rice appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                              We

have     reviewed     the    record       and   find     no   reversible          error.

Accordingly,      although     we     grant     leave    to      proceed     in    forma

pauperis,    we     affirm   for    the    reasons      stated    by   the    district

court.     Rice v. Byrd, No. 5:11-ct-03218-BO (E.D.N.C. Aug. 21,

2013 & Feb. 12, 2015).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court      and   argument      would    not    aid    the

decisional process.



                                                                              AFFIRMED




                                           3